Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.



The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). The analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. Step 2A prong 1 identifies whether an abstract idea is claimed. Step 2A prong 2 determines whether any abstract idea is integrated into a practical application. If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101. Last, step 2B determines whether the claims contain something significantly more than the abstract idea. In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a
statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C.
101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.

“1. A system for analyzing a section of a pipeline using acoustic signals, the system comprising:  
a display unit; 
a processor connected to the display unit; and
 a storage device connected to the processor, the storage device storing instructions thereon that, when executed by the processor, cause the system to perform operations comprising:
receiving acoustic data representing an acoustic signal generated by an acoustic signal generating source operable to generate an acoustic signal within the section of the pipeline;
inputting the acoustic data into a pipeline analysis tool; creating a deep learning proxy model of the section of the pipeline using  the pipeline analysis tool; and performing an inversion analysis of parameters for a forward model of the pipeline using the deep learning proxy model created by the pipeline analysis tool.”


Under step 2A prong 2,

The claims are not directed to any practical application.
In claim 1 the steps of “receiving acoustic data representing an acoustic signal generated by an acoustic signal generating source operable to generate an acoustic signal within the section of the pipeline” just obtaining data steps, which is insignificant extra solution activity.
Additionally, the Claim 1 comprises the ”a display unit”, “a processor connected to the display unit” and “ a storage device connected to the processor” and “storage device storing instructions thereon that, when executed by the processor” these are merely a general computer and generic pieces of the computer and software running on the computer. 
The general computer and software running on the computer do not make the claims significantly more than the abstract idea. All of these additional elements are generic computer and generic components of the computer, which are in light of Alice, as not being significantly more.
 There is no indication that the combination of elements/units improves the functioning of a computer or improves any other technology or technical field.

Under step 2B 
In claim 1 the steps of “receiving acoustic data representing an acoustic signal generated by an acoustic signal generating source operable to generate an acoustic signal within the section of the pipeline” just well-known, routine and conventional steps of obtaining data in the relevant art as evidence provide by the Minto et.al., (Pub.2014/0123759) (Para [0016] and [0023]) and Giunta et.al., (US Pub.20150300907) (Abstract).
Additionally, the Claim 1 comprises the ”a display unit”, “a processor connected to the display unit” and “ a storage device connected to the processor” and “storage device storing instructions thereon that, when executed by the processor” these are merely a general computer and generic pieces of the computer and software running on the computer. 
The general computer and software running on the computer do not make the claims significantly more than the abstract idea. All of these additional elements are generic computer and generic components of the computer, which are in light of Alice, as not being significantly more.
 There is no indication that the combination of elements/units improves the functioning of a computer or improves any other technology or technical field.

The depended claims 2-6 are merely extend the details of the abstract idea of mathematical concepts.
Therefore claims 2-6 are similarly rejected under 35 U.S.C. 101.
The claims 7 and 13 are Patent eligible under 101 Rejection.
Claims 8-12 and 14-20 are dependent claims of claims 7 and 13 and are directed to the practical application of the parent claim and are also patent eligible under 35 USC 101.  
The claim 7 comprises the additional steps/elements of “apparatus with acoustic signal receiver that receives signals from the pipeline, the reflected signals comprising reelections of the least one acoustic signals…” and similar limitations comprises the claim 13, this  particular measurements in the pipeline represents an improvement on a existing technology. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over 
Ji-Hoon Bae et.al., “Deep-Learning-Based pipe Leak Detection Using Image-Based Leak Features” hereinafter Bae in view of Fangshu Yang et.al., “Deep-learning inversion: A next-generation seismic velocity model building method” hereinafter Yang and Madasu et. al., (US Pub.2021/0027144) hereinafter Madasu.

Regarding Claim 1, Bae disclose a system for analyzing a section of a pipeline using acoustic signals, the system comprising:  
a display unit (Introduction, where computer vision areas); 
a processor connected to the display unit (Introduction, where deep neural network models based on convolutional neural networks (CNN) [8]-[13] have provided promising results, particularly in computer vision areas, the computer is inherently comprises an processor); and
 a storage device connected to the processor, the storage device storing instructions thereon that, when executed by the processor (Introduction, where deep neural network models based on convolutional neural networks (CNN) [8]-[13] have provided promising results, particularly in computer vision areas), cause the system to perform operations comprising:

receiving acoustic data representing an acoustic signal generated by an acoustic signal generating source operable to generate an acoustic signal (Introduction, where time-series acoustic data received from microphone sensor nodes) within the section of the pipeline (Page 2363, 3. Experimental Results 3.1. Image feature extraction, Col.2, lines 3-10, where four remotely dispersed 20 kHz-microphone sensors are located away from the pipelines. As it is dangerous for an actual pipeline to leak in operation, the acoustic signals of the pipe leaks were intentionally generated using pipe specimens and air compressor equipment. The measurements were conducted by c, Page 2363, collecting air-borne acoustic signals at a sampling rate of 150 kHz for 0.5 s in each sensor);

inputting the acoustic data into a pipeline analysis tool (Fig. 2, 5 (deep-learning structure. (a) generation of volume feature(L+4). (b) EDL using ResNet models for the two volume features, Page 2363, 2.3 Ensemble deep-learning for volume features, where to measure leakage of pipes, multiple microphone sensor nodes are used to simultaneously collect the time-series data of the leakage signals, i.e., ensemble deep-learning for volume features corresponds to the analysis tool); 

creating a deep learning model of the section of the pipeline using the pipeline analysis tool (Page 2361, Col. 2, lines 28-32, where implement deep-learning based pipe leak detection (PLD)); and 

performing analysis of parameters for the pipeline model created by the pipeline analysis tool (Fig. 2, 5 (deep-learning structure. (a) generation of volume feature(L+4). (b) EDL using ResNet models for the two volume features, Page 2363, 2.3 Ensemble deep-learning for volume features, where to measure leakage of pipes, multiple microphone sensor nodes are used to simultaneously collect the time-series data of the leakage signals, i.e., ensemble deep-learning for volume features corresponds to the analysis tool).

Bae does not disclose deep learning proxy model; 
performing an inversion analysis of parameters for a forward model using the deep learning proxy model.
Madasu disclose deep learning proxy model (para [0014], where execution of a full physics flow simulator with a proxy model based on machine learning techniques related to a deep neural network (DNN)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide deep learning proxy model, as taught by Madasu into Bae in order to perform analysis data with reduced amount of data and perform analysis more efficiently.
Yang disclose performing an inversion analysis of parameters for a forward model using the deep learning proxy model (Title: Deep-learning inversion: A next-generation seismic velocity model building method, Page 15, lines 1-4, Training data set, Model design-…DL(deep learning) for seismic waveform inversion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide inversion analysis of model, as taught by Yang in the combination of  Bae and Madasu in order to more accurately perform the data analysis for the particular area/region of the pipeline.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 
Bae in view of Yang and Madasu, as applied above and further in view of
Macharia et. al., (US Pub.20080103747) hereinafter Macharia.

Regarding Claim 2, Bae and Yang and Madasu disclose a system as in claim 1, but do not disclose wherein the instructions cause the system to perform an inversion analysis by performing a hybrid physics-based modeling of the section of the pipeline and a statistical modeling of the section of the pipeline.

Macharia  disclose the instructions cause the system to perform an inversion analysis by performing a hybrid physics-based modeling of the section of the pipeline and a statistical modeling of the section of the pipeline (para [0101], where Other model types contemplated include fundamental or analytical models (i.e., functional physics-based models), empirical models (such as neural networks or support vector machines), rule-based models, statistical models, standard MPC models (i.e., fitted models generated by functional fit of data), or hybrid models using any combination of the above models).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 
Bae in view of Yang, Madasu, and Macharia, as applied above and further in view of Bose et.al., (US Pub.2018/0149019) hereinafter Bose.

Regarding Claim 3, Bae and Yang and Madasu and Macharia disclose a system as in claim 2, but do not disclose wherein the instructions cause the system to generate Monte Carlo realizations of model parameters for the physics-based modeling.

Bose disclose the instructions cause the system to generate Monte Carlo realizations of model parameters for the physics-based modeling (para [0082], where relationship between the input and output spaces governed by the measurement physics model may not be addressed by using conjugate prior distributions. Instead, the relationship is captured using a Monte Carlo Markov chain based sampling, which uses forward model f(x) to generate likelihood estimates using the available measurements).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide generate Monte Carlo realizations, as taught by Bose in the combination of  Bae, Yang, Madasu and Macharia in order to more flexible provide the data analysis with reduce uncertainty.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bae in view of Yang, Madasu, as applied above and further in view of Yoo at.el., (US Pub.20200125953) hereinafter Yoo.

Regarding Claim 4, Bae and Yang and Madasu disclose a system as in claim 1, wherein the instructions cause the system to perform an inversion analysis to the deep learning proxy model, as recited in claim 1.

Bae and Yang and Madasu do not disclose perform analysis by accounting for uncertainty in one or more inputs to the deep learning model using Bayesian modeling.
Yoo disclose accounting for uncertainty in one or more inputs to the deep learning model using Bayesian modeling (para [0047], where model does not know, known as an “uncertainty,” is a significant part in machine learning systems/neural networks. For example, taking into account uncertainties in machine learning algorithms may lead to more accurate predictions by these algorithms. One such algorithm that is able to model uncertainties in neural networks is known as Bayesian deep learning (BDL). Bayesian deep learning is a type of machine learning that is based on statistical inferences in which Bayes' theorem is used to update the probability for a hypothesis as more evidence or information becomes available).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide uncertainty in one or more inputs to the deep learning model using Bayesian modeling, as taught by Yoo in combination of Bae, Yang and Madasu in order to provide the higher accuracy of the prediction model.

Regarding Claim 5,  Bae and Yang and Madasu and Yoo disclose a system as in claim 4, wherein the instructions cause the system to perform an inversion analysis, as recited in claim 1, but Bae and Yang and Madasu do not disclose analysis by performing Bayesian deep learning using the uncertainty from the Bayesian modeling.
Further, Yoo disclose performing Bayesian deep learning using the uncertainty from the Bayesian modeling (para [0047], where model does not know, known as an “uncertainty,” is a significant part in machine learning systems/neural networks. For example, taking into account uncertainties in machine learning algorithms may lead to more accurate predictions by these algorithms. One such algorithm that is able to model uncertainties in neural networks is known as Bayesian deep learning (BDL). Bayesian deep learning is a type of machine learning that is based on statistical inferences in which Bayes' theorem is used to update the probability for a hypothesis as more evidence or information becomes available).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide uncertainty in one or more inputs to the deep learning model using Bayesian modeling, as taught by Yoo in combination of Bae, Yang and Madasu in order to provide the higher accuracy of the prediction model.
 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Bae in view of Yang, Madasu, and Yoo, as applied above and further in view of Cheng et.al., (CN 107423707A) hereinafter Cheng.

Regarding Claim 6, Bae and Yang and Madasu and Yoo disclose a system as in claim 5, wherein the instructions cause the system to perform an inversion analysis deep learning, as recited in claim 1, but do not disclose perform analysis by employing re-enforcement learning (RL) in conjunction with the Bayesian deep learning.
Cheng disclose perform analysis by employing re-enforcement learning (RL) in conjunction with the Bayesian deep learning (Page 7, lines 44-47, where using the deep learning method under the condition of continuous action, incomplete display, noisy environment and so on, comprising Deep CNN deep convolutional neural network, Bayes CNN Bayesian convolutional neural network, SRGANs super-resolution generating network, A method of combining 2 or more than 2 in RL enhanced learning method).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide uncertainty in one or more inputs to the deep learning model using Bayesian modeling, as taught by Cheng in combination of Bae, Yang and Madasu in order to provide the optimal decision for  analyzing a model.

 Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Juan (Pat.9261484), hereinafter Juan  in view of Yang, Madasu, and 
and Kumar at.el., (US Pub.20150285705) hereinafter Kumar.

Regarding Claim 7,  Juan disclose an apparatus for use in an oil and gas pipeline, the apparatus comprising:
 at least one acoustic signal generating source that propagates an acoustic signal into the pipeline (Col. 1, lines 20-26, where an acoustic transmitter is used to generate an acoustic signal that propagates through the liquid-filled pipe and a transmitter that receives the signal and/or any signal reflection); 
 at least one acoustic signal receiver that receives signals from the pipeline Claim 8, where said acoustic receiver comprises a plurality of acoustic receivers),
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
 the reflected signals comprising reflections of the at least one acoustic signal generated by the at least one acoustic signal generating source (Col. 1, lines 20-26, where an acoustic transmitter is used to generate an acoustic signal that propagates through the liquid-filled pipe and a transmitter that receives the signal and/or any signal reflection); and 
 a pipeline analysis system operable to receive electrical signals from the at least one acoustic signal receiver ( Fig. 1, # 3 (transducer), Col. 2, lines 38-47, where the acoustic transducers (or single transducer) 3a are embedded in the wall 1b of the liquid-filled tube, such that their active surfaces are flush with the inner wall of the tube. As with the embodiment of FIG. 1, acoustic waves are generated by at least one acoustic transducer 3a and subsequently recorded by at least one receiving acoustic transducer 3b.; Col. 1, lines 25-36, where  data processing means are provided for analyzing and interpreting the signal to determine if a blockage exists in the pipe and its size and location inside the tube…  some of the acoustic signal radiates through the tube affecting the analysis and interpretation of the received signal), the electrical signals being received by the pipeline analysis system as acoustic data (Figures 1 and 2, Col. 2, lines 38-47, where the acoustic transducers (or single transducer) 3,a, i.g., the transducer converts to the electrical signals).

Juan does not disclose 
 where the pipeline analysis system is operable to perform an inversion analysis of parameters for a forward model of the pipeline using a deep learning  proxy model in real time using the reflected signals received by the at least one acoustic signal receiver.

Kumar disclose real time using the reflected signals received by the at least one acoustic signal receiver (para [0037], where provide a real-time monitoring system, including a fiber-optic cable, a laser source, an acoustic source, a receiver, and a signal processing unit, configured to monitor a pipeline; para [0046], where real time using the reflected signals).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide real time using the reflected signals, as taught by Kumar into Juan in order to make a measurements with higher precision.  

Madasu disclose creating deep learning proxy model (para [0014], where execution of a full physics flow simulator with a proxy model based on machine learning techniques related to a deep neural network (DNN)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to create deep learning proxy model, as taught by Madasu based on the real time reflected signals of the Kumar in combination with Juan in order to perform analysis data with reduced amount of data and perform analysis more efficiently.

Yang disclose performing an inversion analysis of parameters for a forward model using the deep learning proxy model (Title: Deep-learning inversion: A next-generation seismic velocity model building method, Page 15, lines 1-4, Training data set, Model design-…DL(deep learning) for seismic waveform inversion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide inversion analysis of model, as taught by Yang in the combination of Juan and Madasu in order to more accurately perform the data analysis for the particular area/region of the pipeline.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
Juan in view of Yang, Madasu, and Kumar, as applied above and further in view of Macharia (US Pub.20080103747), hereinafter Macharia.
Regarding Claim 8, Juan and Kumar and Yang and Madasu disclose an apparatus as in claim 7, wherein the pipeline analysis system, as recited in Claim 7, but do not disclose is further operable to perform a hybrid physics-based modeling of the pipeline and a  statistical modeling of the pipeline.

Macharia disclose operable to perform a hybrid physics-based modeling of the pipeline and a  statistical modeling of the pipeline (para [0101], where other model types contemplated include fundamental or analytical models (i.e., functional physics-based models), empirical models (such as neural networks or support vector machines), rule-based models, statistical models, standard MPC models (i.e., fitted models generated by functional fit of data), or hybrid models using any combination of the above models).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to implement a physics-based model and a statistical model, as taught by Macharia in inversion analysis of Yang and further in combination of Juan, Kumar, Yang and Madasu in order to provide more accuracy for an particular range of the analyzing model.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
Juan in view of Kumar, Yang, Macharia and Madasu, as applied above and further in view of Bose et.al., (US Pub.2018/0149019) hereinafter Bose.

Regarding Claim 9,  Juan and Kumar and Yang and Madasu disclose an apparatus as in claim 8, wherein the pipeline analysis system,  but does not disclose further operable to generate Monte Carlo realizations of model parameters for the physics-based modeling. 
Bose disclose generate Monte Carlo realizations of model parameters for the physics-based modeling (para [0082], where relationship between the input and output spaces governed by the measurement physics model may not be addressed by using conjugate prior distributions. Instead, the relationship is captured using a Monte Carlo Markov chain based sampling, which uses forward model f(x) to generate likelihood estimates using the available measurements).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide generate Monte Carlo realizations, as taught by Bose in the combination of Juan and Kumar and Yang and Madasu in order to more flexible provide the data analysis with reduce uncertainty.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Juan in view of Kumar, Yang and Madasu, as applied above and further in view of Yoo at.el., (US Pub.20200125953) hereinafter Yoo.

Regarding Claim 10, Juan and Kumar and Yang and Madasu disclose, an apparatus as in claim 7, wherein the pipeline analysis system, but do not disclose:
 further operable to account for uncertainty in one or more inputs to the deep learning proxy model using Bayesian modeling.

Yoo disclose operable to account for uncertainty in one or more inputs to the deep learning proxy model using Bayesian modeling (para [0047], where model does not know, known as an “uncertainty,” is a significant part in machine learning systems/neural networks. For example, taking into account uncertainties in machine learning algorithms may lead to more accurate predictions by these algorithms. One such algorithm that is able to model uncertainties in neural networks is known as Bayesian deep learning (BDL). Bayesian deep learning is a type of machine learning that is based on statistical inferences in which Bayes' theorem is used to update the probability for a hypothesis as more evidence or information becomes available).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide uncertainty in one or more inputs to the deep learning model using Bayesian modeling, as taught by Yoo in combination of Juan and Kumar and Yang and Madasu in order to provide the higher accuracy of the prediction model.

Regarding Claim 11, Juan and Kumar and Yang and Madasu disclose an apparatus as in claim 10, wherein the pipeline analysis system, but do not disclose analysis further operable to perform Bayesian deep learning using the uncertainty from the Bayesian modeling.

Yoo disclose analysis further operable to perform Bayesian deep learning using the uncertainty from the Bayesian modeling (para [0047], where model does not know, known as an “uncertainty,” is a significant part in machine learning systems/neural networks. For example, taking into account uncertainties in machine learning algorithms may lead to more accurate predictions by these algorithms. One such algorithm that is able to model uncertainties in neural networks is known as Bayesian deep learning (BDL). Bayesian deep learning is a type of machine learning that is based on statistical inferences in which Bayes' theorem is used to update the probability for a hypothesis as more evidence or information becomes available).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide uncertainty in one or more inputs to the deep learning model using Bayesian modeling, as taught by Yoo in combination of Juan and Kumar and Yang and Madasu in order to provide the higher accuracy of the prediction model.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Juan in view of Kumar, Yang, Madasu and Yoo, as applied above and further in view of Cheng et.al., (CN 107423707A) hereinafter Cheng.

Regarding Claim 12, Juan and Kumar and Yang and Madasu and Yoo disclose, an apparatus as in claim 11, wherein the pipeline analysis system, but do not disclose
further operable to employ re-enforcement learning (RL) in conjunction with the Bayesian deep learning.

Cheng disclose operable to employ re-enforcement learning (RL) in conjunction with the Bayesian deep learning (Page 7, lines 44-47, where using the deep learning method under the condition of continuous action, incomplete display, noisy environment and so on, comprising Deep CNN deep convolutional neural network, Bayes CNN Bayesian convolutional neural network, SRGANs super-resolution generating network, A method of combining 2 or more than 2 in RL enhanced learning method).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide uncertainty in one or more inputs to the deep learning model using Bayesian modeling, as taught by Cheng in combination of Juan and Kumar and Yang and Madasu and Yoo, in order to provide the optimal decision for  analyzing a model.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khrakovsky (US Pub.20150107371) hereinafter Khrakovsky in view of Yang and Madasu.
Regarding Claim 13, Khrakovsky disclose a method for determining the condition of a pipeline using acoustic signals, the method comprising:
generating acoustic signals within the pipeline using an acoustic signal generating source (para [0009], where transducer is configured to receive an electrical pulse and, in response to the pulse, to generate an acoustic signal);
receiving reflected signals using an acoustic signal receiver, the reflected signals representing reflections of the acoustic signals generated within the pipeline (para [0021], where  processing system 130 may be selectively programmed to detect this reflected acoustic signal (echo)… the receiving transducer 115 may directly detect a first portion of the acoustic signal emitted by ultrasonic transducer 114 and subsequently detect an echo 122 of this acoustic signal);
acoustic signals and the reflected signals pf the pipeline (para [0021], where processing system 130 may be selectively programmed to detect this reflected acoustic signal (echo)… the receiving transducer 115 may directly detect a first portion of the acoustic signal emitted by ultrasonic transducer 114 and subsequently detect an echo 122 of this acoustic signal).

Khrakovsky  does not disclose
creating a deep learning proxy model of the pipeline using the acoustic signals and the reflected signals; and
performing an inversion analysis of parameters for a forward model of the pipeline using the deep learning proxy model.

Madasu disclose creating deep learning proxy model (para [0014], where execution of a full physics flow simulator with a proxy model based on machine learning techniques related to a deep neural network (DNN)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to create deep learning proxy model, as taught by Madasu based on the acoustic signals and the reflected signals in pipeline of the Khrakovsky  in order to perform analysis data with reduced amount of data and perform analysis more efficiently.

Yang disclose performing an inversion analysis of parameters for a forward model using the deep learning proxy model (Title: Deep-learning inversion: A next-generation seismic velocity model building method, Page 15, lines 1-4, Training data set, Model design-…DL(deep learning) for seismic waveform inversion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide inversion analysis of model, as taught by Yang in the combination of Khrakovsky and Madasu in order to more accurately perform the data analysis for the particular area/region of the pipeline.

Regarding Claim 20,  Khrakovsky and Yang and Madasu disclose a method as in claim 13, further comprising implement the deep learning proxy model, as recited in Claim 13.
 Further Yang disclose using deep neural network (Page 4, line 2, where deep neural network (DNN).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide deep neural network, as taught by Yang in the combination of Khrakovsky and Madasu in order to more accurately  and directly from the sensed data predict the defect of the pipeline.

Claims 14 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over 
Khrakovsky in view of Yang, Madasu, as applied above and further in view of Macharia (US Pub.20080103747) hereinafter Macharia.

Regarding Claim 14, Khrakovsky and Yang and Madasu disclose a method as in claim 13, wherein performing an inversion analysis, as recited in claim 13, but do not disclose comprises performing a hybrid physics-based modeling of the section of the pipeline and a statistical modeling of the section of the pipeline.
Macharia disclose performing a hybrid physics-based modeling of the section of the pipeline and a statistical modeling of the section of the pipeline (para [0101], where Other model types contemplated include fundamental or analytical models (i.e., functional physics-based models), empirical models (such as neural networks or support vector machines), rule-based models, statistical models, standard MPC models (i.e., fitted models generated by functional fit of data), or hybrid models using any combination of the above models).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to implement a physics-based model and a statistical model, as taught by Macharia in inversion analysis of Yang and further in combination of Khrakovsky, and Madasu in order to provide more accuracy for an particular range of the analyzing model.

Regarding Claim 19, Khrakovsky and Yang and Madasu disclose a method as in claim 13, but do not disclose further comprising using a deep neural network, to implement a physics-based model and a statistical model of the pipeline. 
Macharia disclose using a deep neural network, to implement a physics-based model and a statistical model of the pipeline (para [0101], where other model types contemplated include fundamental or analytical models (i.e., functional physics-based models), empirical models (such as neural networks or support vector machines), rule-based models, statistical models, standard MPC models (i.e., fitted models generated by functional fit of data), or hybrid models using any combination of the above models).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to implement a physics-based model and a statistical model, as taught by Macharia in combination of Khrakovsky, Yang, Madasu in order to provide more accuracy for an particular range of the analyzing model.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over 
Khrakovsky in view of Yang, Madasu and Macharia, as applied above and further in view of Bose et.al., (US Pub.2018/0149019) hereinafter Bose.
Regarding Claim 15,  Khrakovsky and Yang and Madasu disclose a method as in claim 14, wherein performing an inversion analysis, as recited in claim 14, but do not disclose generating Monte Carlo realizations of model parameters for the physics-based modeling.
Bose disclose generate Monte Carlo realizations of model parameters for the physics-based modeling (para [0082], where relationship between the input and output spaces governed by the measurement physics model may not be addressed by using conjugate prior distributions. Instead, the relationship is captured using a Monte Carlo Markov chain based sampling, which uses forward model f(x) to generate likelihood estimates using the available measurements).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide generate Monte Carlo realizations, as taught by Bose in the combination of Khrakovsky, Yang, Madasu in order to more flexible provide the data analysis with reduce uncertainty.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khrakovsky in view of Yang and Madasu, as applied above and further in view of Yoo.
Regarding Claim 16,  Khrakovsky and Yang and Madasu disclose a method as in claim 13, wherein performing an inversion analysis, as recited in claim 13, but do not disclose accounting for uncertainty in one or more inputs to the deep learning proxy model using Bayesian modeling.
Yoo disclose analysis further operable to perform Bayesian deep learning using the uncertainty from the Bayesian modeling (para [0047], where model does not know, known as an “uncertainty,” is a significant part in machine learning systems/neural networks. For example, taking into account uncertainties in machine learning algorithms may lead to more accurate predictions by these algorithms. One such algorithm that is able to model uncertainties in neural networks is known as Bayesian deep learning (BDL). Bayesian deep learning is a type of machine learning that is based on statistical inferences in which Bayes' theorem is used to update the probability for a hypothesis as more evidence or information becomes available).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide uncertainty in one or more inputs to the deep learning model using Bayesian modeling, as taught by Yoo in combination of Khrakovsky, Yang and Madasu in order to provide the higher accuracy of the prediction model.

Regarding Claim 17, Khrakovsky and Yang and Madasu disclose a method as in claim 16, wherein performing an inversion analysis, but do not disclose comprises performing Bayesian deep learning using the uncertainty from the Bayesian modeling.
Yoo disclose analysis further operable to perform Bayesian deep learning using the uncertainty from the Bayesian modeling (para [0047], where model does not know, known as an “uncertainty,” is a significant part in machine learning systems/neural networks. For example, taking into account uncertainties in machine learning algorithms may lead to more accurate predictions by these algorithms. One such algorithm that is able to model uncertainties in neural networks is known as Bayesian deep learning (BDL). Bayesian deep learning is a type of machine learning that is based on statistical inferences in which Bayes' theorem is used to update the probability for a hypothesis as more evidence or information becomes available).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide uncertainty in one or more inputs to the deep learning model using Bayesian modeling, as taught by Yoo in combination of Khrakovsky and Yang, Madasu in order to provide the higher accuracy of the prediction model.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over 
Khrakovsky in view of Yang, Madasu, Yoo, as applied above and further in view of Cheng et.al., (CN 107423707A) hereinafter Cheng.
Regarding Claim 18, Khrakovsky and Yang and Madasu and Yoo disclose, a method as in claim 17, wherein performing an inversion analysis, as recited in Claim 17, but do not disclose comprises employing re-enforcement learning (RL) in conjunction with the Bayesian deep learning.
Cheng disclose operable to employ re-enforcement learning (RL) in conjunction with the Bayesian deep learning (Page 7, lines 44-47, where using the deep learning method under the condition of continuous action, incomplete display, noisy environment and so on, comprising Deep CNN deep convolutional neural network, Bayes CNN Bayesian convolutional neural network, SRGANs super-resolution generating network, A method of combining 2 or more than 2 in RL enhanced learning method).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide uncertainty in one or more inputs to the deep learning model using Bayesian modeling, as taught by Cheng in combination of Khrakovsky, Yang, Madasu and Yoo in order to provide the optimal decision for  analyzing a model.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Padhi et.al., (US Pub.2019/0049612) disclose (para [0015], where if the local inversion is a Bayesian formulation then an uncertainty estimate may be provided).
2. Daaland et.al., (US Pub.20070193357) (para [0015], [0016], [0030] and [0031], Claim 43, where the software module for thickness calculations comprises software for identification of the reflected acoustic signals in the digital data and for analyzing the amplitudes of the reflected acoustic signals).
3. Farrugia et.al., (CN102316919A), (Claim 61, where receiving sensor of the said first signal and the second signal reflected out by the patient interface, processing the first signal and the controller of the second reflected signal, wherein the controller based on at least one characteristic of the reflected out of the second signal with the at least one characteristic acoustic signals, identifying a fault at the patient interface);
4. Connor et.al., (Pat.9977075) perform (Col.8, lines 63-67, where the calculation may be performed using two or more reliability physics models and a statistical model to combine the two or more reliability physics models. In various embodiments).
5. Bao (CN109978138-A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862